EXHIBIT 10.4
AMENDMENT NO. 1 TO THE
MEADOWBROOK INSURANCE GROUP, INC.
LONG TERM INCENTIVE PLAN
     WHEREAS, Meadowbrook Insurance Group, Inc. (“the Company”) maintains the
Meadowbrook Insurance Group, Inc. Long Term Incentive Plan (“the Plan”) for
certain eligible employees; and
     WHEREAS, the Company has reserved the right to amend the Plan, and wishes
to do so to comply with the applicable provisions of the Internal Revenue Code
of 1986, as amended (the “Code”).
     NOW THEREFORE, effective as of January 1, 2005, the Plan is hereby amended
as follows:
1. The following definition is added to the Plan:
     “Specified Employee” means a key employee (as defined in Section 416(i) of
the Code without regard to paragraph 5 thereof) of the Company if any stock of
the Company is publicly traded on an established securities market or otherwise.
2. Section 2(t) of the Plan is amended to provide as follows and all references
in the Plan to the term “Hostile Change in Control” shall be replaced by the
term “Change in Control:”
(t) For purposes of this Plan, a “Change in Control” shall be deemed to have
taken place upon:
     (1) The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of
either (a) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (b) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subparagraph 1, the following acquisitions
shall not constitute a Change in Control: (i) any acquisition directly from the
Company, (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, or (iv) any acquisition by any
corporation pursuant to a transaction which complies with clauses (a), (b) and
(c) of subparagraph 3 of this Section (t); or
     (2) Within any 12 month period, individuals who, as of the date hereof,
constitute the Board of Directors of the Company (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the Board of Directors;
provided, however, that any individual who becomes a director subsequent to the
date hereof and whose election, or nomination for election by the

 



--------------------------------------------------------------------------------



 



Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without written objection to such nomination) shall be
deemed to be a member of the Incumbent Board; provided, further, that
notwithstanding the immediately preceding proviso, any individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or contests by or on behalf of a Person,
other than the Board of Directors of the Company, shall not be deemed to be a
member of the Incumbent Board; or
     (3) Consummation of a reorganization, merger, share exchange or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination: (a) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 65% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be; (b) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from the Business Combination) beneficially owns,
directly or indirectly, 35% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination; and (c) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board immediately prior to the time of
the execution of the initial agreement, or of the action of the Board of
Directors of the Company, providing for such Business Combination; or
     (4) Approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.
Notwithstanding the aforementioned, no event shall be considered a Change in
Control, unless the event also constitutes a change in the ownership or
effective control pursuant to Section 409A(a)(2)(A)(v) and the final regulations
promulgated thereunder.
3. Section 2(x) of the Plan is amended to provide as follows:
     (x) “Performance Period” means the three year period designated by the
Committee to be used to determine Bonus Awards under this Plan, with the first
Performance Period being

 



--------------------------------------------------------------------------------



 



the period commencing January 1, 2004 and ending December 31, 2006.
Notwithstanding the foregoing, the Committee may, in its discretion shorten a
performance period and adjust the performance targets and the bonus targets set
under Section 5 to a one or two year period. Any pro rata awards that the
Committee determines are payable shall be based on the Committee’s determination
that the pro-rata performance targets have been satisfied and shall otherwise be
paid as provided by this Plan.
4. Section 2(bb) of the Plan is amended to provide as follows:
     (bb) “Retirement” means a Participant’s termination of employment with the
Company and all of its Subsidiaries on or after the date on which the
Participant has attained age 62 and completed at least 10 years of service with
the Company or its Subsidiaries and is not employed elsewhere.
5. Section 5(e) of the Plan is amended to provide as follows:
(e) The Company shall pay Cash Awards to Participants in three installments,
with the first installment being paid no later than March 1 of the calendar year
following the end of the applicable Performance Period and the second and third
installments being paid in the next succeeding calendar years no later than
March 1 of the each year. The second and third installments shall be credited
with interest at the Crediting Rate, determined as of the beginning of each
calendar year. Notwithstanding any provision of this Plan to the contrary, if
the Participant is considered a Specified Employee at Separation from Service
under such procedures as established by the Company in accordance with
Section 409A of the Code, benefit distributions that are made upon Separation
from Service may not, to the extent required by Section 409A, commence earlier
than 6 months after the date of Separation from Service. Any such distribution
or series of distributions to be made due to a Separation from Service shall
commence no earlier than the first day of the seventh month following the
Separation from Service, provided that to the extent permitted by Section 409A
of the Code, only payments scheduled to be paid during the first 6 months after
the date of such Separation from Service shall be delayed and such delayed
payments shall be paid in a single sum on the first day of the seventh month
following the date of such Separation from Service.
6. Sections 5(g)(iii) and (iv) are added to the Plan to provide as follows:
     (iii) A termination of employment for purposes of Section 5(g)(ii) shall
only be means the Participant’s termination of employment for any reason other
than death provided the termination of employment is a Separation from Service
as defined in Code Section 409A and the regulations promulgated thereunder.
     (iv) Notwithstanding any provision of this Plan to the contrary, if the
Participant is considered a Specified Employee at Separation from Service under
such procedures as established by the Company in accordance with Section 409A of
the Code, the payment of amounts payable under this Plan that are considered
deferred compensation and that are made upon Separation from Service may not, to
the extent required by Section 409A of the Code, commence earlier than six
months after the date of such Separation from Service. Therefore, in

 



--------------------------------------------------------------------------------



 



the event this Section (iv) is applicable to the Participant, any distribution
or series of distributions to be made due to a Separation from Service shall
commence no earlier than the first day of the seventh month following the
Separation from Service, provided that to the extent permitted by Section 409A
of the Code, only payments scheduled to be paid during the first six months
after the date of such Separation from Service shall be delayed and such delayed
payments shall be paid in a single sum on the first day of the seventh month
following the date of such Separation from Service.
7. Section 5(h)(iii) is amended to provide as follows:
     (ii) Retirement, Death, Disability or Termination with Good Reason or by
Company without Cause. In the event a Participant’s employment with the Company
and its Subsidiaries is terminated by the Company or its Subsidiaries without
Cause, by the Participant for Good Reason or due to the Participant’s death,
Disability, Retirement, the Participant (or the Participant’s beneficiary) shall
(i) be entitled to the payment of any Cash Award previously declared by the
Committee that has not yet been paid to the Participant, such payment to occur,
unless otherwise determined by the Committee, at the same time as such payments
would have been made pursuant to Error! Reference source not found.Error!
Reference source not found.; (ii) except as otherwise provided in a Restricted
Stock Agreement, become vested in all shares of Restricted Stock that have not
yet become vested; and (iii) be entitled to a pro rata portion of the Bonus
Award for the Performance Period in which such termination of employment occurs
based on the performance criteria designated by the Committee for the
Performance Period, including the Company’s actual performance for the
Performance Period and such pro rata Bonus Award shall be paid at the same time
as the Bonus Award is paid to Participants whose employment has not terminated.
8. Section 5(h) is amended to provide as follows:
     (h) Effect of Change in Control. In the event of a Change in Control of the
Company, Participants shall immediately following the effective date of the
Change in Control be entitled to the payment of (i) a pro rata portion of the
Bonus Award for the Performance Period in which the Change in Control occurs
based on the Company’s ROE as of such date; (ii) Cash Awards that have not yet
been paid for a Performance Period ending prior to the effective date of the
Change in Control; and (iii) to the extent provided in a Restricted Stock
Agreement, all shares of Restricted Stock shall become fully vested and
nonforfeitable. The Committee may, in its discretion, determine that a change in
control that is not otherwise a Change in Control, nonetheless invokes the
provisions of subsections 5(h)(i) through (iii) of this Plan, provided that such
event also constitutes a change in the ownership or effective control pursuant
to Section 409A(a)(2)(A)(v) and the final regulations promulgated thereunder.
9. Section 11 is hereby added to the Plan to provide as follows:
     11. Compliance with Code Section 409A. Solely to the extent that
compensation under this is considered deferred compensation under Code
Section 409A, this Plan shall at all times be administered and the provisions of
this Plan shall be interpreted consistent with the requirements of Section 409A
of the Internal Revenue Code and any and all regulations

 



--------------------------------------------------------------------------------



 



thereunder, including such regulations as may be promulgated after the Effective
Date of this Plan. Upon the inclusion of any portion of the amounts payable to a
Participant under this Plan into the Participant’s income as a result of the
failure of this Plan to comply with the requirements of Section 409A of the
Code, the Company shall distribute such portion of the compensation payable to
the Participant in a single lump sum as soon as is administratively practicable
following the discovery of such failure.
10. Section 12 is hereby added to the Plan to provide as follows:
     12. Distributions upon Income Inclusion under Code Section 409A. Upon the
inclusion of any Cash Award or Bonus Award into the Participant’s income as a
result of the failure of this Plan to comply with the requirements of
Section 409A of the Code, the Company shall distribute such portion of any Cash
Award or Bonus Award to the Participant in a single lump sum as soon as is
administratively practicable following the discovery of such failure.
     IN WITNESS WHEREOF, the Company has executed this Amendment by its duly
authorized officer, on this 30th day of December, 2008.

                  MEADOWBROOK INSURANCE GROUP, INC.    
 
           
 
      /s/ Robert S. Cubbin    
 
     
 
   
 
      By: Robert S. Cubbin    
 
      Its: President & CEO    
 
     
 
   

 